Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-3 recite a device, Claim 4 recites a method, and Claim 5 recite a system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the method and system perform the steps of device of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a device, method and system for determining the profit allocation associated with the rental of an electric vehicle, which under its broadest reasonable interpretation, covers concepts performed for mental processes. 
In the present case concepts related to determining the distribution of profits based on received information related to the electric vehicle. The abstract idea portion of the claims is as follows [An information processing device] comprising: [a storage (claim 5 server)] configured to store (i) information for specifying a plurality of users who belong to a predetermined group and who share [an electric vehicle], and (ii) a utilization history of each of the plurality of users for the electric vehicle; and  [5a central processing unit (CPU)] configured to set, using the utilization history, a dividing ratio for dividing, for each of the plurality of users, a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group where the portions that are not bracketed recite the abstract idea.  
If a claim limitation, under its broadest reasonable interpretation, covers concepts that can be performed in the human mind, including an observation, judgment, and evaluation, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):



The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information configured to store (i) information for specifying a plurality of users who belong to a predetermined group and who share [an electric vehicle], and (ii) a utilization history of each of the plurality of users for the electric vehicle and processing information configured to set, using the utilization history, a dividing ratio for dividing, for each of the plurality of users, a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group.)

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A server. (See page 4 lines 12-15)
Storage. (See page 4 lines 16-18)
A CPU Setting device.  (See page 4 lines 13-18, page 5 lines 9-13 and lines 23-25, and page 11 lines 18-24)
 
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a device, a method, a system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-3 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-3 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking to a field of use wherein the utilization history includes a utilization period during which the electric vehicle is utilized, and the CPU is configured to set a different dividing ratio when the 5utilization period is different among the plurality of users and does not add significantly more to the claim. This additionally further limits the abstract idea of performing mental processes by setting the dividing ratio based on the utilization period of each user. Therefore, dependent claim 2  is also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of mental processes (Receiving information of vehicle owners and their associated usage of an electric vehicle and determining the profit allocation for renting the electric vehicle to non-owners) it falls under the Mental Processes (observation, evaluation, judgement) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (JP 2018077733A) in view of Yang (CN 107330756A).

Referring to claims 1, 4, and 5,

Mukai, which is directed towards a lease vehicle common use system, discloses

a storage (claim 5  an electric vehicle shared by a plurality of users, the plurality of users belonging to a predetermined group;  a server) configured to store (i) information for specifying a plurality of users who belong to a predetermined group and who share an electric vehicle, and (ii) a utilization history of each of the plurality of users for the electric vehicle;  (Mukai paragraph 16 the invention  provides a lease vehicle sharing system capable of efficiently operating for various types of cars such as electric vehicles. Mukai paragraph 18 disclosing that the joint user information holding unit holds the vehicle identification information of the lease vehicle (i.e electric vehicle), the owner identification information of the lease vehicle, and the joint user identification information of 2 or more of the lease vehicles, and common user identification information of the vehicle identification information, owner identification information of the lease vehicle, and the 2 or more common vehicle users. The invention includes a lease fee calculation rule acquiring information from the holding section for holding a vehicle travel related information for acquiring of the lease vehicle and calculates the lease charge for each of the common users based on the received travel related information. Mukai paragraph 31 disclosing the leased vehicle sharing system may have a vehicle management server in conjunction with Mukai paragraph 38 disclosing that the system communicates with the server information such as agreement face identification information to enable the server to calculate a lease fee. Mukai Paragraph 93 the a vehicle collaboration system application may be installed such that users see information such as travel history, payment amount for the month, a current vehicle position, maintenance information and the like.)

and 5a central processing unit (CPU) configured to set, using the utilization history, a dividing ratio for dividing, for each of the plurality of users, (Mukai paragraph 18 teaching a lease fee calculation rule holding section which includes a vehicle travel related information acquisition section for acquiring vehicle travel related information and lease charge calculation rule which bills each of the common users based on the received vehicle travel information. Mukai paragraphs 84-85 teaching the system includes a program executed by a computer of the system. The computer includes a CPU.)

However Mukai does not disclose a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group. 

a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group. (Yang page 3 lines 12-47 teaching a profit distribution system that receives the income from the vehicles from customers and calculates the assessment index for each beneficiary. The method determine the beneficiary’s assessment amount in the last month according to the terms of a contract and determines the performance of rights and interests to determine the performance of the beneficiary based on the performance of rights and interests and corresponding interest ration to determine a performance ratio of the beneficiary. The system proceeds to calculate the number of share for each beneficiary and then will pay the beneficiaries after these calculations.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Mukai in view of Yang to incorporate a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group with the motivation of distributing profits accordingly to affiliated owners of the vehicle based on a variety of factors, in the present case vehicle usage. (Yang page 3 lines 12-47)  

Referring to claim 2,

Mukai further discloses, wherein the utilization history includes a utilization period during which the electric vehicle is utilized, and (CPU) is configured to set a different dividing ratio when the 5utilization period is different among the plurality of users.  (Mukai paragraph 18 teaching a lease fee calculation rule holding section for loading a vehicle travel related information acquisition section for acquiring vehicle travel related information and lease charge calculation rule which bills each of the common users based on the received vehicle travel information in conjunction with Mukai paragraph 24 disclosing the vehicle travel information unit of the vehicle includes a vehicle travel distance acquisition unit that receives the travel distance of the vehicle and/or the vehicle travel time length information. Mukai paragraphs 84-85 teaching the system includes a program executed by a computer of the system. The computer includes a CPU.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (JP 2018077733A) in view of Yang (CN 107330756) and Fields et al. (US Patent No. 10,026,237).

Referring to claim 3,

Mukai does disclose, the utilization history and the (CPU)  is configured to set for the plurality of users the dividing ratio. (Mukai paragraph 18 teaching a lease fee calculation rule holding section for loading a vehicle travel related information acquisition section for acquiring vehicle travel related information and lease charge calculation rule which bills each of the common users based on the received vehicle travel information in conjunction with Mukai paragraph 24 teaching the vehicle travel 

Mukai in view of Yang does not disclose that the utilization history includes a deterioration utilization period involving a utilization state in which a power storage device mounted in the electric vehicle is deteriorated, whom the deterioration utilization period is long, the dividing ratio to be lower than the dividing ratio set for a user for whom the deterioration utilization period is short. 

However Fields, which is directed towards monitoring the use of a shared vehicle, teaches a deterioration utilization period involving a utilization state in which a power storage device mounted in the electric vehicle is deteriorated, whom the deterioration utilization period is long, the dividing ratio to be lower than the dividing ratio set for a user for whom the deterioration utilization period is short, ( Fields column 2 lines 5-57 teaches the telematics unit collects data regarding the operation of the vehicle from various sensor and the data can be associated with the vehicle operator and be used to determine whether a vehicle event occurred which may indicate improper usage of the vehicle by the operator. Certain aspects may include a computer system for monitoring use of a vehicle by multiple users. The telematics data associated with a vehicle operator may include the time period of vehicle usage and the associated time period of vehicle usage with the vehicle operator. Improper usage of the vehicle such as improper driving behavior (for example excessive acceleration, hard braking, tailing, swerving), using a cell phone while driving, operating the vehicle outside an approved geographic region, or exceeding the maximum allowable duration for a vehicle trip. Based on vehicle operation a notification may be transmitted to interested parties with a determined score indicating a quality of vehicle operation by the vehicle operator. Fields column 6 lines 4- teaching that additionally a controller may be in communication with various sensors that collect and/or generate telematics data and/or other data detailing or associated with vehicle operation and/or driving or driver behavior.)

It would have been obvious before the effective filing date to modify the invention disclosed in Mukai in view of Yang and Fields to incorporate involving a utilization state in which a power storage device mounted in the electric vehicle is deteriorated, whom the deterioration utilization period is long, the dividing ratio to be lower than the dividing ratio set for a user for whom the deterioration utilization period is short with the motivation of incorporating in the lease fee calculation unit of to incorporate collecting vehicular data to facilitate/encourage safer vehicle travel for vehicle operators. (Fields column 1 lines 49-56)
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered.
Applicant’s amendments and arguments are persuasive with regards to the 112 (a) and (b) rejections. Therefore the examiner has withdrawn the 112 (a) and (b) rejections. 

Applicant’s amendments and arguments are not persuasive with regards to the 101 rejections for claims 1-2, and 4-5. Applicant argues on pages 5-6 that the examiner fails to specifically articulate how the invention falls within the mental processes grouping of abstract ideas as the examiner only cites the claims. The examiner respectfully disagrees the examiners stated in the prior Non-Final Rejection that the claims were directed to determining the distribution of profits based on received information related to the electric vehicle.
To further clarify this is a mental process as it is making an observation, determination, evaluation, or judgement on the basis of received information (the stored utilization history) to set a ratio for this distribution of profits. The claims are recited at a high-level of generality such that the examiner is interpreting the claims under their broadest reasonable interpretation encompass mental processes of determining the distribution of profits based on received information. The claim are generally linking the invention to a generic computing environment including a generic electric vehicle such that the invention is not obtaining any unique information that is pertinent to an electric vehicle (such as the battery usage of each of the users who share the electric vehicle as compared to claim 3) as currently claimed that would be pertinent to setting a dividing ratio for an electric vehicle.  On the contrary, the invention is generally linked to a generic computing environment capable of storing information (information on users who share an electric vehicle, and utilization history of each user) and processing information (setting the ratio for each user based on their utilization history). The invention as presently claimed can be interpreted to encompass for example 2 users, A and B share an electric vehicle, the total distance traveled is 100 miles and user A has driven 80 miles and user B has driven 20 miles, then the dividing ratio is set to 80% to user A and 20% to user B. The examiner asserts that this process of using stored information (i.e. how far each user has driven) to determine the appropriate dividing ratio is capable of being performed in the human mind.  The examiner therefore has maintained the 101 rejections with regards to claims 1-2 and 4-5.
In response to the applicant’s arguments on pages 6-8 regarding the art rejections, applicant argues that the cited art fails to disclose “a central processing unit (CPU configured to set, using the utilization history, a dividing ratio for dividing, for each of the plurality of users, a profit obtained by renting the electric vehicle to a user who does not belong to the predetermined group.” The examiner respectfully disagrees in light of the newly provided portion of Mukai which discloses a CPU. Additionally applicant argues that one of ordinary skill in the art would not have been motivated to combine the invention disclosed in Mukai in view of Yang and therefore the examiner combination is therefore improper. The examiner respectfully disagrees as the claims are still defined at a high-level of generality under their broadest reasonable interpretation. 
One of ordinary skill in the art would have been motivated to combine the invention disclosed in Mukai and Yang because Mukai discloses how the vehicle usage of common users that are sharing a vehicle can be used in the determination of a calculation for each user, and Yang teaches the concept of distributing a profit to beneficiaries associated with 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Liu et al. (US 20150348058) – directed to generating a vehicle usage model. Liu paragraph 7 teaches a server in communication with a vehicle, comprising a wireless transceiver in communication with a vehicle that is configured to exchange data. The server also includes a processor in communication with the wireless transceiver. The processor is configured to receive vehicle data from the vehicle that includes information regarding vehicle usage, receive vehicle environment data from an off-board server, aggregate the vehicle data and vehicle environment data and determine a vehicle's depreciation value based on the aggregated data, and transmit the vehicle's depreciation value to a vehicle owner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)-270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.J.M./Examiner, Art Unit 3689

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689